Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6 and 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Nakamura (US 2009/0256260 A1) in view of Tsuduki et al. (US 2012/0044415 A1).

Regarding independent claim 1: Nakamura teaches (e.g., Figs. 1-16; see annotated Fig. 1 below) a semiconductor device, comprising:

a first plating film pattern ([0135]-[0136]: 19/20) that comprises a first portion ([0135]-[0136]: 19 in region R1) and a second portion ([0135]-[0136]: 20 in region R1), 
wherein the first portion covers a first regional portion of the first surface (first portion of plating film pattern 19 covering left most region R1 on surface 10b),
the second portion ([0135]-[0136]: 20) is stacked on the first portion,
the second portion covers at least a portion of the first portion ([0135]-[0136]: 19); 
a second plating film pattern (second plating film [0135]-[0136]: 19/20 in region R2 separated from first region R1) that comprises a third portion ([0135]-[0136]: 19 in region R2) and a fourth portion ([0135]-[0136]: 20 in region R2), 
wherein the third portion ([0135]-[0136]: 19 in region R2) covers a second regional portion (Region R2) of the first surface different from the first regional portion (Region R1) of the first surface ([0127] and [0135]-[0136]: surface 10b in region R2), 
the fourth portion ([0135]-[0136]: 20) is stacked on the third portion to cover at least a portion of the third portion ([0135]-[0136]: portion 19 in region R2); and 
an insulating layer ([0147] and [0176]: insulating layer 22) between the second portion and the fourth portion ([0147] and [0176]: insulating layer 22 is between the second portion and the fourth portion), 
the upper surface of the first portion (19) is parallel to the first surface of the semiconductor substrate (See Fig. 1; semiconductor substrate 11 and upper surface of the first portion 19 are parallel).

Nakamura does not expressly teach that the second portion is smaller in area than the first portion in a plan view such that the second portion covers a portion of an upper surface of the first portion in the plan view.
Tsuduki teaches (e.g., Figs. 1A-5) a semiconductor device, comprising a first plating pattern comprising a first portion ([0023]: 21/22/13) and a second portion ([0023]: 23), wherein the second portion ([0023]: 23) is smaller in area than the first portion ([0023]: 21) in a plan view (Fig. 1A, shows the plan view that the second area 24 is smaller than the first area 21) such that the second portion covers a portion of an upper surface of the first portion in the plan view (Figs 1.1A-1B, [0023] and [0026]).
It would have been obvious to a person of ordinary skill in the art at the time of the effective filing date to make the second portion of first plating layer, smaller than the first portion, as taught by Tsuduki, for the benefit of reducing material waste and thus optimize manufacturing efficiency.
At the very least it would have been obvious to a person of ordinary skill in the art at the time of the effective filing date to try to make the second portion of the first plating layer smaller than the first portion because at the time of the effective filing date all the elements (the first plating layer, the first portion and the second portion) wherein known in the art, and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions as a first portion and second portion of a plating layer, and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the effective filling date. 





    PNG
    media_image1.png
    918
    1239
    media_image1.png
    Greyscale

Regarding claim 2: Nakamura and Tsuduki teach the claim limitation of the semiconductor device according to claim 1, on which this claim depends,

Regarding claim 3: Nakamura and Tsuduki teach the claim limitation of the semiconductor device according to claim 1, on which this claim depends,
wherein the first plating film pattern includes a constituent material that is substantially identical to a constituent material of the second plating film pattern (Nakamura: [0136]-[0138]: plating film 19 has a two-layer structure of Titanium and copper, Ti-Cu; plating layer 20 comprises copper, Cu; copper is a constituent material identical to both plating layers).
Regarding claim 4: Nakamura and Tsuduki teach the claim limitation of the semiconductor device according to claim 1, on which this claim depends,
wherein the first plating film pattern is electrically separated from the second plating film pattern (Nakamura: Fig. 1, [0136]-[0138]: first plating film pattern in region R1 and the second plating film pattern in region R2 are separated from each other).
Regarding claim 5: Nakamura and Tsuduki teach the claim limitation of the semiconductor device according to claim 1, on which this claim depends,

Regarding claim 6: Nakamura and Tsuduki teach the claim limitation of the semiconductor device according to claim 1, on which this claim depends,
wherein the semiconductor substrate further includes a first through hole Nakamura: (Nakamura: [0151]: 14) from the first surface to the second surface (from surface 10b to surface 10a), 
the first plating film pattern further includes a first through-hole portion (Nakamura: 15/20 form in hole 14 include a through hole) on the first through hole (Nakamura: 14) and the first through hole is coupled to the first portion (Nakamura: 19; see annotated Fig. 1). 
Regarding claim 15: Nakamura and Tsuduki teach the claim limitation of the semiconductor device according to claim 1, on which this claim depends.
Nakamura as modified by Tsuduki teaches that the first plating film pattern and the second plating film pattern each form an inverted T shape in a cross section view (Tsuduki: Fig. 1B; similar structure and similar shape shown with an inverted T shape; the limitation requirement of the shape is met).
Regarding claim 16: Nakamura and Tsuduki teach the claim limitation of the semiconductor device according to claim 1, on which this claim depends.
Nakamura as modified by Tsuduki teaches that the second portion (Tsuduki: [0023]: 23) partially overlaps the upper surface of the first portion (Tsuduki: [0023]: .

Claims 6-8 and 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Nakamura (US 2009/0256260 A1) in view of Tsuduki et al. (US 2012/0044415 A1) as applied above and further in view of Nagata et al. (US 2018/0019277 A1).
Alternatively, should the interpretation of “through hole” as taught be Nakamura not clear, Nagata teaches the “through hole” as shown below:
Regarding claim 6: Nakamura and Tsuduki teach the claim limitation of the semiconductor device according to claim 1, on which this claim depends,
wherein the semiconductor substrate further includes a first through hole ([0151]: 14) from the first surface to the second surface (from surface 10b to surface 10a),
the first through hole is coupled to the first portion (Nakamura: 19; see annotated Fig. 1).
Nakamura does not expressly teach that the first plating film pattern further includes a first through-hole portion provided on the first through hole and coupled to the first portion.  
Nagata teaches (e.g., Figs. 3A-11C) a semiconductor device comprising a substrate ([0058]: 111A) including a first through hole ([0059]: 214) and a first plating film and a second plating film ([0062] and [0065]: 216 stacked metal film and metal layer 218; plating refers to the metal deposition process, a device structure claim, makes no difference; considering layers 216/218 first and second plating films respectively),

It would have been obvious to a person of ordinary skill in the art at the time of the effective filing date to include in the device of Nakamura, the first plating film pattern further including a first through-hole portion provided on the first through hole and coupled to the first portion, as taught by Nagata, for the benefit of reducing the contact resistance in the through device via, and that improve the signal speed during device operation.
Regarding claim 7: Nakamura, Tsuduki and Nagata teach the claim limitation of the semiconductor device according to claim 6, on which this claim depends,
further comprising a semiconductor element (Nakamura: [0140]: 10) near the second surface of the semiconductor substrate (Nakamura: surface 10a of substrate 11), wherein the first through-hole (Nakamura: 14) portion is further coupled to the semiconductor element (Nakamura: 10). 
Regarding claim 8: Nakamura, Tsuduki and Nagata teach the claim limitation of the semiconductor device according to claim 7, on which this claim depends,
Nakamura as modified by Nagata teaches that the semiconductor substrate further includes a second through hole (Nakamura 14_2) from the first surface to the second surface (Nakamura: 10b to 10a), and 
the second plating film pattern further includes a second through-hole portion on the second through hole (Nakamura: second plating film [0135]-[0136]: 19/20 in region 
Regarding claim 10: Nakamura, Tsuduki and Nagata teach the claim limitation of the semiconductor device according to claim 6, on which this claim depends, further comprising: 
a plurality of first plating film patterns including the first plating film pattern (Nakamura: [0135]-[0136]: 19/20); and 
a plurality of the second plating film patterns disposed between the plurality of first plating film patterns in an in-plane direction along the first surface (Nakamura: [0097], [0180], [0183]-[0184]: Fig. 1 shows in-plane direction along the first surface; in combination with fig. 1, show a plurality of first plating pattern on left side region in region R1 and second plating pattern in region R2 spaced apart in the horizontal direction and including layers 19/20). 
Regarding claim 11: Nakamura, Tsuduki and Nagata teach the claim limitation of the semiconductor device according to claim 10, on which this claim depends, 
wherein in the plurality of second plating film patterns comprises a plurality of the third portions is coupled to each other (Nakamura: Fig. 1 , [0135]-[0136]), and the plurality of third portions includes the third portion (Nakamura: as shown in Fig. 1, additional third portions after region R2). 


    PNG
    media_image1.png
    918
    1239
    media_image1.png
    Greyscale

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Nakamura (US 2009/0256260 A1) in view of Tsuduki et al. (US 2012/0044415 A1) and Nagata et al. (US 2018/0019277 A1) as applied above and further in view of Takahashi et al. (US 2011/0233702 A1).
Regarding claim 9: Nakamura, Tsuduki and Nagata teach the claim limitation of the semiconductor device according to claim 8, on which this claim depends,
Nakamura as modified by Nagata does not expressly teach that the device further comprises
a ground terminal near the second surface of the semiconductor substrate, wherein the second through-hole portion is further coupled to the ground terminal.

Takahashi further teaches that the device comprises a ground terminal ([0197]: 57c) provided near the second surface of the semiconductor substrate ([0197]-[0198]: 31), 
wherein the second through-hole portion is further coupled to the ground terminal ([0197] and [0199]: 57c).
It would have been obvious to a person of ordinary skill in the art at the time of the effective filing date to include in the device of Nakamura as modified by Takahashi, the ground terminal provided near the second surface of the semiconductor substrate, wherein the second through-hole portion is coupled to the ground terminal, as taught by Takahashi, for the benefit of removing charged particle and avoid charges in floating state and dark current issues, and thus improve device functionality.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Nakamura (US 2009/0256260 A1) in view of Tsuduki et al. (US 2012/0044415 A1) and Nagata et al. (US 2018/0019277 A1) as applied above and further in view of Margalit (US 201/60099206 A1).
Regarding claim 12: Nakamura, Tsuduki and Nagata teach the claim limitation of the semiconductor device according to claim 11, on which this claim depends.
wherein the plurality of third portions is coupled to an external heat dissipating portion. 

wherein the plurality of third portions is coupled to an external heat dissipating portion ([0057]: the thermal via formed by plated via and 807 is an external heat dissipating portion). 
It would have been obvious to a person of ordinary skill in the art at the time of the effective filing date to include in the device of Nakamura as modified by Takahashi, the plurality of third portions is coupled to an external heat dissipating portion, as taught by Margalit, for the benefit of reducing the heat produced by the device in operation, and thus avoid damaging the device.

Claims 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Nakamura (US 2009/0256260 A1) in view of Oka et al. (US 2019/0297287 A1) and Tsuduki et al. (US 2012/0044415 A1).
Regarding independent claim 13 and claim 14: Nakamura teaches (e.g., Figs. 1-16; see annotated Fig. 1 below) an imaging unit, comprising:
an imaging device ([0123]: 10); and
a semiconductor device ([0127]: structure including layer 11) on which the imaging device is mounted,
wherein the imaging device (10) is mounted on the semiconductor device (11), and the semiconductor device comprises:

a first plating film pattern ([0135]-[0136]: 19/20) that comprises a first portion ([0135]-[0136]: 19 in region R1) and a second portion ([0135]-[0136]: 20 in region R1),
wherein the first portion covers a first regional portion of the first surface (first portion of plating film pattern 19 covering left most region R1 on surface 10b), 
the second portion ([0135]-[0136]: 20) is stacked on the first portion,
the upper surface of the first portion (19) is parallel to the first surface of the semiconductor substrate (See Fig. 1; semiconductor substrate 11 and upper surface of the first portion 19 are parallel).
a second plating film pattern (second plating film [0135]-[0136]: 19/20 in region R2 separated from first region R1) that comprises a third portion  ([0135]-[0136]: 19 in region R2) and a fourth portion ([0135]-[0136]: 20 in region R2), wherein
the third portion ([0135]-[0136]: 19 in region R2) covers a second regional portion of the first surface (Region R2) different from the first regional portion (Region R1) of the first surface,
the fourth portion ([0135]-[0136]: 20 in region R2) is stacked on the third portion to cover a portion of the third portion ([0135]-[0136]: portion 19 in region R2); and 


Alternatively should the interpretation of “wherein the imaging device is mounted on the semiconductor device” as taught by Nakamura is misinterpreted, Oka teaches this limitation as shown below:
Oka teaches (e.g., Figs. 42 and 44) an imaging unit comprising a semiconductor device ([0515] and [0528]: device structure 852 with device 1012),
Oka further teaches an imaging device ([0531]: 864); and wherein the imaging device ([0531]: 864) is mounted on the semiconductor device ([0515] and [0528]: device structure 852 with device 1012).
It would have been obvious to a person of ordinary skill in the art at the time of the effective filing date to include in the device of Nakamura, the imaging device mounted on the semiconductor device, as taught by Oka, for the benefit of improving device imaging quality utilizing the imaging processing device for signal conditioning and filtering out signal distortions.
Nakamura does not expressly teach that the second portion is smaller in area than the first portion in a plan view such that the second portion covers a portion of an upper surface of the first portion in the plan view.
Tsuduki teaches (e.g., Figs. 1A-5) a semiconductor device, comprising a first plating pattern comprising a first portion ([0023]: 21/22/13) and a second portion ([0023]: 23), wherein the second portion ([0023]: 23) is smaller in area than the first portion 
It would have been obvious to a person of ordinary skill in the art at the time of the effective filing date to make the second portion of first plating layer, smaller than the first portion, as taught by Tsuduki, for the benefit of reducing material waste and thus optimize manufacturing efficiency.
At the very least it would have been obvious to a person of ordinary skill in the art at the time of the effective filing date to try to make the second portion of the first plating layer smaller than the first portion because at the time of the effective filing date all the elements (the first plating layer, the first portion and the second portion) wherein known in the art, and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions as a first portion and second portion of a plating layer, and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the effective filling date. 
KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 398 (2007). "If a technique has been used to improve one device, and a person of ordinary skill in the art would recognize that it would improve similar devices in the same way, using the technique is obvious unless its actual application is beyond that person's skill." Id.




    PNG
    media_image1.png
    918
    1239
    media_image1.png
    Greyscale


All the limitations of claim 14 below are taught by claim 13; and therefore, claim 14 is similarly rejected as claim 13 above.

Regarding independent claim 14: Nakamura teaches (e.g., Figs. 1-16; see annotated Fig. 1) teach the electronic apparatus, comprising: 
an imaging device ([0123]: 10); and 

wherein the imaging device (10) is mounted on the semiconductor device (structure including layer 11), and 
the semiconductor device comprises 
a semiconductor substrate ([0127]: 11) that has a first surface and a second surface on a side opposite to the first surface (upper and bottom surfaces), 
a first plating film pattern ([0135]-[0136]: 19/20) that comprises a first portion ([0135]-[0136]: 19 in region R1) and a second portion ([0135]-[0136]: 20 in region R1), 
wherein the first portion covers a first regional portion of the first surface, 
the second portion (20 in region R1) is stacked on the first portion (19 in region R1),
the upper surface of the first portion (19) is parallel to the first surface of the semiconductor substrate (See Fig. 1; semiconductor substrate 11 and upper surface of the first portion 19 are parallel),
a second plating film pattern (second plating film [0135]-[0136]: 19/20 in region R2 separated from first region R1) that comprises a third portion ([0135]-[0136]: 19 in region R2) and a fourth portion ([0135]-[0136]: 20 in region R2), 
the third portion covers a second regional portion different from the first regional portion of the first surface (Annotated Fig. 1: second regional portion located in region R2 is different from first regional portion R1),
the fourth portion (20 in region R2) is stacked to cover a portion of the third portion (19 in region R2), and

Alternatively should the interpretation of “wherein the imaging device is mounted on the semiconductor device” as taught by Nakamura is misinterpreted, Oka teaches this limitation as shown below:
Oka teaches (e.g., Figs. 42 and 44) an imaging unit comprising a semiconductor device ([0515] and [0528]: device structure 852 with device 1012),
Oka further teaches an imaging device ([0531]: 864); and wherein the imaging device ([0531]: 864) is mounted on the semiconductor device ([0515] and [0528]: device structure 852 with device 1012).
It would have been obvious to a person of ordinary skill in the art at the time of the effective filing date to include in the device of Nakamura, the imaging device mounted on the semiconductor device, as taught by Oka, for the benefit of improving device imaging quality utilizing the imaging processing device for signal conditioning and filtering out signal distortions.
Nakamura does not expressly teach that the second portion is smaller in area than the first portion in a plan view such that the second portion covers a portion of an upper surface of the first portion in the plan view.
Tsuduki teaches (e.g., Figs. 1A-5) a semiconductor device, comprising a first plating pattern comprising a first portion ([0023]: 21/22/13) and a second portion ([0023]: 23), wherein the second portion ([0023]: 23) is smaller in area than the first portion ([0023]: 21) in a plan view (Fig. 1A, shows the plan view that the second area 24 is 
It would have been obvious to a person of ordinary skill in the art at the time of the effective filing date to make the second portion of first plating layer, smaller than the first portion, as taught by Tsuduki, for the benefit of reducing material waste and thus optimize manufacturing efficiency.
At the very least it would have been obvious to a person of ordinary skill in the art at the time of the effective filing date to try to make the second portion of the first plating layer smaller than the first portion because at the time of the effective filing date all the elements (the first plating layer, the first portion and the second portion) wherein known in the art, and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions as a first portion and second portion of a plating layer, and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the effective filling date. 
KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 398 (2007). "If a technique has been used to improve one device, and a person of ordinary skill in the art would recognize that it would improve similar devices in the same way, using the technique is obvious unless its actual application is beyond that person's skill." Id.


    PNG
    media_image1.png
    918
    1239
    media_image1.png
    Greyscale


Response to Arguments
Applicant’s arguments with respect to claims 1-16 have been considered but are moot because the new ground of rejection does not rely solely on the references 


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL necessitated by amendment.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to HERVE-LOUIS Y ASSOUMAN whose telephone number is (571)272-2606.  The examiner can normally be reached on M-F: 08:30 AM-5:30 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAVIENNE MONBLEAU can be reached on 571-272-1945.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/HERVE-LOUIS Y ASSOUMAN/Examiner, Art Unit 2826